       Case 5:19-cv-00595-DAE Document 1 Filed 06/03/19 Page 1 of 4



             IN THE UNITED STATES DISTRICT COURT FOR THE
                      WESTERN DISTRICT OF TEXAS,
                         SAN ANTONIO DIVISION

TIFFANY SIMMONS, f/k/a,                        §
TIFFANY COLEMAN                                §
Plaintiff,                                     §
                                               §
v.                                             §         Civil Action No. 5:19-CV-00595
                                               §
HYATT CORPORATION d/b/a,                       §            Jury Trial Demanded
HYATT REGENCY SAN ANTONIO                      §
RIVERWALK                                      §
Defendant.                                     §

                      PLAINTIFF’S ORIGINAL COMPLAINT

                                          A. Parties

     1. Plaintiff, TIFFANY SIMMONS, f/k/a TIFFANY COLEMAN, (“Plaintiff”) is an

individual that is a citizen of the State of Texas.

     2. Defendant, HYATT CORPORATION d/b/a HYATT REGENCY SAN ANTONIO

RIVERWALK (“Defendant”) is a corporation that is incorporated under the laws of

the State of Delaware. Defendant has its principal place of business in the State of

Illinois. Defendant may be served by serving its registered agent Corporation Service

Company d/b/a CSC Lawyers Incorporating Service Company at its offices located at

701 Brazos Street, Suite 1050, Austin, Travis, County, TX. 78701.

                                       B. Jurisdiction


     3. The court has jurisdiction over the lawsuit under 28 U.S.C. §1332(a)(1) because

the plaintiff and the defendant are citizens of different states and the amount in

controversy exceeds $75,000, excluding interest and costs.




                                                                                          1
    Case 5:19-cv-00595-DAE Document 1 Filed 06/03/19 Page 2 of 4



                                        C. Venue


  4. Venue is proper in this district because defendant HYATT CORPORATION

d/b/a HYATT REGENCY SAN ANTONIO RIVERWALK resides in this district

pursuant to 28 U.S.C. §1391(a)(1)/§1391(b)(1); because a substantial part of the

events or omissions giving rise to this claim occurred in this district, and because a

substantial part of the property at issue is situated in this district pursuant to 28 U.S.C.

§1391(a)(2)/§1391(b)(2).


                                         D. Facts


  5. This lawsuit results from an accident that occurred on June 3, 2017, at the Hyatt

Regency San Antonio Riverwalk hotel located at 123 Losoya St., San Antonio, Bexar

County, Texas. Plaintiff slipped and fell on the stairs leading from the roof top pool to

the elevators due to the dangerous condition of the stairs. As a result of the accident,

plaintiff suffered injuries and damages.


                E. Count 1 – Negligence: Premises Claim by Invitee


  6. At the time and on the occasion in question, Defendant was the owner or in

possession of the premises in question. Plaintiff was an invitee on Defendant’s

property, having entered defendant’s premises in response to defendant’s invitation

and for their mutual benefit.


  7. At the time and on the occasion in question, the condition of the stairs on

defendant’s premises posed an unreasonable risk of harm. Defendant knew or

reasonably should have known of the dangerous condition posed by the wet stairs.


                                                                                               2
     Case 5:19-cv-00595-DAE Document 1 Filed 06/03/19 Page 3 of 4



  8. Defendant had a duty to use ordinary care to ensure that the premises did not

present a danger to plaintiff. This duty includes the duty to inspect and the duty to

warn or to cure. Defendant breached the duty of ordinary care by failing to inspect the

stairs, correct the condition, or to warn Plaintiff. Such failure constituted negligence,

and was the proximate cause of the occurrence in question and the Plaintiff’s

resulting injuries.


  9. Despite knowledge of the unreasonably dangerous condition of the stairs,

defendant neither corrected nor warned Plaintiff of it. Defendant’s failure to correct

the condition or to warn Plaintiff constituted negligence, and such negligence was the

proximate cause of the occurrence in question and the Plaintiff’s resulting injuries.


  10. As a direct and proximate result of defendant’s negligence, plaintiff suffered

the following injuries and damages:


       a.     Physical pain and mental anguish in the past and future.

       b.     Lost earnings or earning capacity in the past.

       c.     Loss of earning capacity in the future.

       d.     Physical impairment in the past and future.

       f.     Medical expenses in the past and future.

  11. Exemplary damages. Plaintiff’s injury resulted from defendant’s gross

negligence, which entitles plaintiff to exemplary damages under Texas Civil Practice

& Remedies Code section 41.003(a).


                                       F. Prayer

   12. For these reasons, plaintiff asks for judgment against defendant for the
following:


                                                                                            3
Case 5:19-cv-00595-DAE Document 1 Filed 06/03/19 Page 4 of 4



 a.   Actual damages.

 b.   Exemplary damages.

 c.   Prejudgment and post-judgment interest.

 d.   Court costs.

 e.   All other relief to which plaintiff is entitled.


                              Respectfully submitted,

                              LAW OFFICES OF ADOLPH R. GUERRA, JR.

                                   /s/ Adolph R. Guerra, Jr.
                                  Adolph R. Guerra, Jr.
                                  SBN: 085272000; Fed ID No. 1322
                                  700 Louisiana Street., Suite 3950
                                  Houston, Texas 77002
                                  Telephone: (281) 398-6917
                                   Facsimile: (713) 496-0609
                                  adolph@lawofficesadolphrguerrajr.com
                                  ATTORNEY FOR PLAINTIFF




                                                                         4
